Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 9, 11, 12, 14, 18 are objected to because of the following informalities: 
	Claim 9, line 2, “the hollow space” should be – a hollow space—
	Claim 11, line 2, “the operating frequency” should be – a operating frequency—
	Claim 12, line 1, “the thickness of a winding turn” should be – a thickness of a winding turn—
Claim 12, line 2, “the thickness of the shielding layer” should be – a thickness of the shielding layer—
Claim 12, line 3, “and\” should be – and—
Claim 14, line 1, “the thickness of a winding turn” should be – a thickness of a winding turn—
Claim 14, line 2, “the thickness of the shielding layer” should be – a thickness of the shielding layer—
Claim 18, line 1, “the thickness of a winding turn” should be – a thickness of a winding turn—
Claim 18, line 2, “the thickness of the shielding layer” should be – a thickness of the shielding layer—
Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1, 3, 13, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  11270834 ( hereinafter “Hung”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of claims of Hung anticipate the claims 1 and 3 of current claims.
Current Claims
Claims of U.S. Patent No. 11270834
An electronic device, comprising a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction,




 
wherein a corresponding recess is formed on each winding turn of the plurality of winding turns of the coil, wherein an inner terminal part of the conductive wire is disposed in said recesses formed on the winding turn of the plurality of winding turns of the coil.

1. An electronic device, comprising:
a coil, wherein the coil is made of metal and comprises a plurality of winding turns, wherein the plurality of winding turns are arranged along a horizontal direction, and each two adjacent winding turns have a corresponding horizontal gap therebetween; and
…
5. The electronic device according to claim 2, wherein the inductor comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to an outer ending part of the coil, and the second electrode is electrically connected to an inner ending part of the coil via a conductive part disposed across the plurality of winding turns.
9. The electronic device according to claim 5, wherein the conductive part is disposed in a recess that is formed on a top or a bottom surface of the plurality of winding turns of the coil.
3. The electronic device according to claim 1, wherein a shielding layer comprising a first conductive and magnetic material encapsulates each of the plurality of winding turns of the coil.
1.a metal layer, having a unitary body and being made of metal that is conductive and magnetic, wherein said metal layer encapsulates each of the plurality of winding turns of the coil 
13. An electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction; and\
a shielding layer having a unitary body, wherein the unitary body of shielding layer comprises a first conductive and magnetic material to encapsulate each winding turn of the plurality of winding turns of the coil, 
wherein a recess is formed in the unitary body of shielding layer, wherein an inner terminal part of the conductive wire is disposed in said recess formed in the unitary body of shielding layer.

1. An electronic device, comprising:
a coil, wherein the coil is made of metal and comprises a plurality of winding turns, wherein the plurality of winding turns are arranged along a horizontal direction, ..
a metal layer, having a unitary body and being made of metal that is conductive and magnetic, wherein said metal layer encapsulates each of the plurality of winding turns of the coil 
…
5. The electronic device according to claim 2, wherein the inductor comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to an outer ending part of the coil, and the second electrode is electrically connected to an inner ending part of the coil via a conductive part disposed across the plurality of winding turns.
10. The electronic device according to claim 5, wherein the conductive part is disposed in a recess that is formed on a top or a bottom surface of the metal layer
17. An electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction; and

a shielding layer having a unitary body, wherein the shielding layer comprises a first conductive and magnetic material to encapsulate each winding turn of the plurality of winding turns arranged along said horizontal direction, wherein a plurality of separated graphene sheets are placed under the unitary body of shielding layer to reduce eddy currents.
1. An electronic device, comprising:
a coil, wherein the coil is made of metal and comprises a plurality of winding turns, wherein the plurality of winding turns are arranged along a horizontal direction, …; and
a metal layer, having a unitary body and being made of metal that is conductive and magnetic, wherein said metal layer encapsulates each of the plurality of winding turns of the coil with said metal layer being in contact with the coil,
16. The electronic device according to claim 1, further comprising a plurality of separated graphene sheets disposed over a bottom surface of the metal layer.




4. Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No.  11270834 (hereinafter “Hung”) in view of Hur (WO2016190708A1)
With regard to claim 1, Claim 1 of Hung teaches an electronic device, comprising a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction ( see claim 1 of Hung).
Claim 1 of Hung does not teach wherein a corresponding recess is formed on each winding turn of the plurality of winding turns of the coil, wherein an inner terminal part of the conductive wire is disposed in said recesses formed on the winding turn of the plurality of winding turns of the coil.
Hur teaches wherein a corresponding recess (recess contained 112b, Fig. 1) is formed on each winding turn ( see Fig. 4, Fig. 1 the recess contained 112b is formed on the bottom each winding turn because 112b is through each winding turn ) of the plurality of winding turns of the coil  ( Fig. 4, Fig. 1, 112), wherein an inner terminal part ( internal terminal part of 112b, Fig. 1, 4) of the conductive wire is disposed in said recesses  ( groove/recess contains 112b, Fig. 1) of the plurality of winding turns of the coil ( turn of 112, Fig. 4, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Hung, to include a corresponding recess is formed on each winding turn of the plurality of winding turns of the coil, wherein an inner terminal part of the conductive wire is disposed in said recesses formed on the winding turn of the plurality of winding turns of the coil, as taught by  Hur,  in order to use the recess to accommodate the wire connection and  prevent increase the thickness of the system( page 7 of the translation, para 7)
With regard to claim 2, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches the electronic device is an inductor (claim2 of Hung).
With regard to claim 3, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches a shielding layer comprising a first conductive and magnetic material encapsulates each of the plurality of winding turns of the coil (claim 1 of Hung).
With regard to claim 4, the combination of Hung and Hur teaches all the limitations of claim 3, and Hung further teaches the first conductive and magnetic material comprises nickel (Ni) ( claim 11 of Hung).
With regard to claim 5, the combination of Hung and Hur teaches all the limitations of claim 3, and Hung further teaches the first conductive and magnetic material is made of nickel (Ni) ( claim 11 of Hung).
With regard to claim 6, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches the coil is formed by removing unwanted portions of a metal plate ( claim 12 of Hung).
With regard to claim 7, the combination of Hung and Hur teaches all the limitations of claim 6, and Hung further teaches the metal plate is a copper plate ( claim 13 of Hung).
With regard to claim 8, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches a shape of a cross-section of each winding turn in the thickness direction of the coil is rectangular ( claim 14 of Hung).
With regard to claim 9, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches a second magnetic material encapsulates the coil and the shielding layer and extends into the hollow space of the coil( claim 15 of Hung).
With regard to claim 10, the combination of Hung and Hur teaches all the limitations of claim 3, and Hung further teaches comprising a plurality of separated graphene sheets disposed over a bottom surface of the shielding layer ( claim 16 of Hung).
With regard to claim 11, the combination of Hung and Hur teaches all the limitations of claim 1, and Hung further teaches the electronic device is a receiver of a wireless charger, wherein the operating frequency of the receiver of the wireless charger ranges from 100 kHz to 400 kHz ( claim 3 of Hung) .
With regard to claim 12, the combination of Hung and Hur teaches all the limitations of claim 3, and Hung further teaches the thickness of a winding turn of the coil is in a range of 50 um to 100 um, wherein the thickness of the shielding layer is in a range of 1.5 um to 15 um ( claim 4 of Hung).
With regard to claim 13, Claim 1 of Hung teaches an electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction; and\
a shielding layer having a unitary body, wherein the unitary body of shielding layer comprises a first conductive and magnetic material to encapsulate each winding turn of the plurality of winding turns of the coil ( see claim 1 of Hung)
Claim 1 of Hung does not teach wherein a recess is formed in the unitary body of shielding layer, wherein an inner terminal part of the conductive wire is disposed in said recess formed in the unitary body of shielding layer.
Hur teaches a recess ( e.g., see the groove  contained 112b , Fig. 1 )is formed in the unitary body of shielding layer ( 120, Fig. 1), while the claim 1 of Hung teaches about the unitary body of the shielding layer), wherein an inner terminal part ( e.g., internal terminal of 112b, Fig. 1, Fig. 4) of the conductive wire ( e.g., 112b, Fig. 1) is disposed in said recess ( recess contained 112b, Fig. 1) formed in the unitary body of shielding layer ( 120, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Hung, to configure an inner terminal part of the conductive wire is disposed in said recess formed in the unitary body of shielding layer , as taught by  Hur, in order to use the recess to accommodate the wire connection and  prevent increase the thickness of the system( page 7 of the translation, para 7)
With regard to claim 14, the combination of Hung and Hur teaches all the limitations of claim 13, and Hung further teaches the thickness of a winding turn of the coil is in a range of 50 um to 100 um, wherein the thickness of the shielding layer is in a range of 1.5 um to 15 um ( claim 4 of Hung).
With regard to claim 15, the combination of Hung and Hur teaches all the limitations of claim 13, and Hung further teaches the first conductive and magnetic material comprises nickel (Ni) (Claim 11 of Hung).
With regard to claim 16, the combination of Hung and Hur teaches all the limitations of claim 13, and Hung further teaches the first conductive and magnetic material is made of nickel (Ni) ( claim 11 of Hung)

5.Claims17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Patent No.  11270834 (hereinafter “Hung”) in view of Miller (US20130020877)
With regard to claim 17, Hung teaches an electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction; and
a shielding layer having a unitary body, wherein the shielding layer comprises a first conductive and magnetic material to encapsulate each winding turn of the plurality of winding turns arranged along said horizontal direction ( claim 1 of Hung),
Hung does not teach wherein a plurality of separated graphene sheets are placed under the unitary body of shielding layer to reduce eddy currents.
Miller teaches a plurality of separated graphene sheets ( see multiple graphene layer, Fig. 9A, 9B 9C) disposed under the bottom surface ( see graphene sheet disposes on the back/bottom of the metallic coating, and  Fig. 9C) of the shielding layer ( metallic coating on the inductor/tube, Fig. 9C) to reduce the eddy current (abstract, reduce the skin effect, [0004] skin effect caused by the eddy current)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Hung,  to configure a plurality of separated graphene sheets to be disposed under the bottom surface of the shielding layer to reduce eddy current, as taught by  Miller, in order to reduce the impact of the skin effect and the proximity effect at high frequency operations, improve the quality of the signal and operating performance of the system ( see abstract).
With regard to claim 18, the combination of Hung and Miller teaches all the limitations of claim 17, and Hung further teaches the thickness of a winding turn of the coil is in a range of 50 um to 100 um, wherein the thickness of the shielding layer is in a range of 1.5 um to 15 um ( claim 4 of Hung).
With regard to claim 19, the combination of Hung and Miller teaches all the limitations of claim 17, and Hung further teaches the first conductive and magnetic material comprises nickel (Ni) ( claim 11 of Hung).
With regard to claim 20, the combination of Hung and Miller teaches all the limitations of claim 17, and Hung further teaches, wherein the first conductive and magnetic material is made of nickel (Ni) ( claim 11 of Hung).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claim(s) 1-2, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur (WO2016190708A1)
With regard to claim 1, Hur teaches an electronic device, comprising a coil, wherein the coil is formed by a conductive wire ( Fig. 4, 112, see abstract conductive part) and comprises a plurality of winding turns  arranged along a horizontal direction ( see Fig. 4 a plurality wires of 112 in horizontal direction), wherein a corresponding recess (recess contained 112b, Fig. 1) is formed on each winding turn ( see Fig. 4, Fig. 1 the recess contained 112b is formed on the bottom each winding turn because 112b is through each winding turn ) of the plurality of winding turns of the coil  ( Fig. 4, Fig. 1, 112), wherein an inner terminal part ( internal terminal part of 112b, Fig. 1, 4) of the conductive wire is disposed in said recesses  ( groove/recess contains 112b, Fig. 1) of the plurality of winding turns of the coil ( turn of 112, Fig. 4, Fig. 1)
With regard to claim 2, Hur teaches all the limitations of claim 1, and Hur further teaches the electronic device is an inductor (see Fig. 1, 112 is an inductor).
With regard to claim 11, Hur teaches all the limitations of claim 1, Hur further teaches the electronic device is a receiver of a wireless charger ( page 7 last 2 para, receiving coil) and
the operating frequency of the receiver of the wireless charger ranges from 100 kHz to 400 kHz ( page 6 of translation, para 6-8 operate at frequency band of 100 to 350kHz,  which belongs to 100kHz to 400kHz).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7. Claim 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hur (WO2016190708A1) in view of Lee1 (US 5917244)
With regard to claim 3, Hur teaches all the limitations of claim 1, but not teach wherein a shielding layer comprising a first conductive and magnetic material encapsulates each of the plurality of winding turns of the coil.
However, Lee1 teaches wherein a shielding layer (e.g., 22a, 18a encapsulate 20a, Fig. 3) comprising a first conductive and magnetic material encapsulates ( 22a, 18a made of Nickel, col 9, line 45-52 and the applicant’s claim 4 disclose the shielding layer made of Nickel)each of the plurality of winding turns of the coil ( see20a, 20b, 20c, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1 ,to include a shielding layer  comprising a first conductive and magnetic material encapsulates each of the plurality of winding turns of the coil, as taught by Lee1, in order to  Serve as a barrier layer to interdiffusion of the copper containing conductor layer with integrated circuit layers adjoining the copper containing integrated circuit structure ( col 4, line 60-65).
With regard to claim 4, the combination of Hur and Lee1 teaches all the limitations of claim 3, and Hur teaches the first conductive and magnetic material comprises nickel (Ni Lee1 also( see claim 16 and 17 of Hur, shielding includes Ni). Lee1 also  teaches the first conductive and magnetic material comprises nickel (Ni) (22a, 18a made of Nickel, col 9, line 45-52).
With regard to claim 5, the combination of Hur and Lee1 teaches all the limitations of claim 3, and  Hur also teaches the first conductive and magnetic material is made of nickel (Ni) ( see claim 16 and 17 of Hur, shielding includes Ni) Lee1 further teaches the first conductive and magnetic material is made of nickel (Ni) (22a, 18a made of Nickel, col 9, line 45-52).
With regard to claim 8, Hur teaches all the limitations of claim 1, 
Hur does not explicitly teach a shape of a cross-section of each winding turn in the thickness direction of the coil is rectangular.
However, Lee1 teaches a shape of a cross-section of each winding turn in the thickness direction of the coil is rectangular ( see Fig. 3, 20a, 20b, 20c is rectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1 , to configure a shape of a cross-section of each winding turn in the thickness direction of the coil is rectangular, as taught by Lee1, in order to  make it easy for the etching process shown in Fig. 1 and Fig. 2 of Lee1. The modification is performed according to known methods to yield the predictable result through the second magnetic material to manufacture a coil. A person of ordinary skill in the art would have been able to make the operation suggested by Lee1 and the outcome would have been predictable to that same person. Mainly, using rectangular achieves the predictable result of manufacturing the coil.

8. Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hur (WO2016190708A1)  in view of Fontanella (US20030080845) 
With regard to claim 6, Hur teaches all the limitations of claim 1.
Hur does not teach the coil is formed by removing unwanted portion of metal plate.
 The embodiment of Fontanella in Fig. 15 teaches the coil is formed by removing unwanted portions of metal plate ( see Fig. 15 (a), (d)  unwanted 130 are removed in (d), see [0145] describes that 135 is copper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to form a coil by removing unwanted portions of a plate made of metal  as taught by  the embodiment of Fontanella in Fig. 15, in order to simplify the manufacturing process to build each coil turn separate, reduce the time and cost of the manufacture, and improve the efficiency of the inductor manufacturing. The modification is performed according to known methods to yield the predictable result of forming a coil. A person of ordinary skill in the art would have been able to make the operation suggested by Fontanella and the outcome would have been predictable to that same person. Mainly, removing unwanted portions of a plate made of metal achieves the predictable result of form a coil.
With regard to claim 7, the combination of Hur and Fontanella teaches all the limitations of claim 6.
Hur does not teach the metal plate is copper plate.
 The embodiment of Fontanella in Fig. 15 teaches the metal plate is a copper plate ( see Fig. 15 (a), (d)  unwanted 130 are removed in (d), see [0145] describes that 135 is copper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 6, to configure the metal plate to be a copper plate, as taught by the embodiment of Fontanella in Fig. 15, because windings made of copper reduce the size, easy to dissipate heat, very robust and cost effective. The modification is performed according to known methods to yield the predictable result of using the copper plate. A person of ordinary skill in the art would have been able to make the operation suggested by Fontanella and the outcome would have been predictable to that same person.

9. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hur (WO2016190708A1)  and Lee1 (US 5917244) in further view of Kawabata (US 5551146) .
With regard to claim 9, the combination of Hur and Lee1 teaches all the limitations of claim 3, but not a second magnetic material encapsulates the coil and the shielding layer and extends into the hollow space of the coil.
However, Kawabata teaches a second magnetic material (e.g., 11, Fig. 3, 4) encapsulates the coil (e.g., 12, Fig. 3, 4) and the shielding layer (Hur and Lee1 teaches about the shielding layer directly attached to coil as discussed above)  and extends into the hollow space of the coil ( see the hollow of 12, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 3 to configure a second magnetic material to encapsulate the coil and the shielding layer and extends into the hollow space of the coil, as taught by Kawabata, in order to protect the inductor device, avoid the damage of the inductor and reduce the maintenance cost. The modification is performed according to known methods to yield the predictable result through the second magnetic material to encapsulate the coil. A person of ordinary skill in the art would have been able to make the operation suggested by Kawabata and the outcome would have been predictable to that same person. Mainly, using second magnetic material to encapsulate the coil and the shielding layer achieves the predictable result to protect the coil.

10. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hur (WO2016190708A1) and Lee1 (US 5917244) in further view of Miller (US20130020877)
With regard to claim 10, the combination of Hur and Lee1 teaches all the limitations of claim 3, but not wherein a plurality of separated graphene sheets are placed under the unitary body of shielding layer to reduce eddy currents.
Miller teaches a plurality of separated graphene sheets ( see multiple graphene layer, Fig. 9A, 9B 9C) disposed under the bottom surface ( see graphene sheet disposes on the back/bottom of the metallic coating, and  Fig. 9C) of the shielding layer ( metallic coating on the inductor/tube, Fig. 9C) to reduce the eddy current (abstract, reduce the skin effect, [0004] skin effect caused by the eddy current)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 3,  to configure a plurality of separated graphene sheets to be disposed under the bottom surface of the shielding layer to reduce eddy current, as taught by  Miller, in order to reduce the impact of the skin effect and the proximity effect at high frequency operations, improve the quality of the signal and operating performance of the system ( see abstract).

11. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hur (WO2016190708A1) and Lee1 (US 5917244) in further view of Inoue (US20090243780A1).
With regard to claim 12, the combination of Hur and Lee1 teaches all the limitations of claim 3.
Lee1 further teaches a thickness of the shielding layer is in a range of 1.5um to 15um (the patterned first upper nickel containing conductor layers 22a, 22b and 22c are formed to a thickness of from about 1000 to about 2000 angstroms each col 10, line 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness range to 1.5um and 15um to improve the shielding effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the thicker the shielding layer, the more protection or shielding the layer offers, while the functionality of the shielding layer does not change. 
The combination of Hur and Lee1 does not teach a thickness of said winding turn of said two adjacent winding turns is in a range of 50 um to 100 um.
Inoue teaches the thickness of said winding turn of said adjacent winding turns is in a range of 50 um to 100 um ( [0018], thickness adjustable to 10- 200um, which include 50um to 100um, when the claimed ranges “overlap or lie inside ranges disclosed by the prior art, ” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hur, and Lee1, to configure the thickness of a winding turn  of said adjacent winding turns  to be in a range of 50 um to 100 um, as taught by  Inoue, in order to satisfy the user’s requirement, build the device with proper thickness to be compatible with other component, make it easy to be integrated with other components in the system.

 12. Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US 5917244) in view of   Fontanella (US20030080845) and Hur (WO2016190708A1)
 With regard to claim 13, Lee1 teaches an electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction ( e.g., 20a, 20b, 20c are arranged in horizontal, Fig. 3); and wherein the shielding layer (e.g., 22a, 18a, Fig. 3) comprises a first conductive and magnetic material  ( 22a, 18a made of nickel ( col 9, line 42-52)) to encapsulate each winding turn of the plurality of winding turns arranged along said horizontal direction ( see 20a, 20b, 20c are encapsulated 20a  to be arranged in horizontal, Fig. 3). 
Lee1 does not teach the shielding body has a unitary body, wherein a recess is formed in the unitary body of shielding layer, wherein an inner terminal part of the conductive wire is disposed in said recess formed in the unitary body of shielding layer.
 Fontanella teaches the shielding layer has a unitary body ( see Fig. 2,  shielding body 56 has an unitary body or 116 in Fig. 12 (c) has a unitary body) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee1, to configure the shielding layer to have a unitary body, as taught by of Fontanella, in order to use a prefabricated copper patterning with shielding layer ( see [0119] of Fontanella), simplify the fabrication procedure, reduce the cost, and improve the efficiency.
In addition,  Hur teaches a recess ( e.g., see the groove  contained 112b, Fig. 1 )is formed in the unitary body of shielding layer ( 120, Fig. 1), while the Fontanella teaches about the unitary body of the shielding layer), wherein an inner terminal part ( e.g., internal terminal of 112b, Fig. 1, Fig. 4) of the conductive wire ( e.g., 112b, Fig. 1) is disposed in said recess ( recess/groove contained 112b, Fig. 1) formed in the unitary body of shielding layer ( 120, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee1 and Fontanella, to configure an inner terminal part of the conductive wire is disposed in said recess formed in the unitary body of shielding layer , as taught by  Hur, in order to use the recess to accommodate the wire connection and  prevent increase the thickness of the system( page 7 of the translation, para 7)
With regard to claim 15, the combination of Lee1, Fontanella and Hur teaches all the limitations of claim 13, Lee1 further teaches wherein the first conductive and magnetic material comprises nickel (Ni) (22a, 18a made of nickel ( col 9, line 42-52)).
With regard to claim 16, the combination of Lee1, Fontanella and Hur teaches all the limitations of claim 13, Lee1 further teaches wherein the first conductive and magnetic material is made of nickel (Ni) (22a, 18a made of nickel ( col 9, line 42-52)).

13. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US 5917244) ,   Fontanella (US20030080845) and Hur (WO2016190708A1) in further view of Inoue (US20090243780A1).
With regard to claim 14, the combination of Lee1, Fontanella and Hur teaches all the limitations of claim 13.
Lee1 further teaches a thickness of the shielding layer is in a range of 1.5um to 15um (the patterned first upper nickel containing conductor layers 22a, 22b and 22c are formed to a thickness of from about 1000 to about 2000 angstroms each, col 10, line 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness range to 1.5um and 15um to improve the shielding effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the thicker the shielding layer, the more protection or shielding the layer offers, while the functionality of the shielding layer does not change. 
Lee1 does not teach a thickness of said winding turn of said two adjacent winding turns is in a range of 50 um to 100 um.
Inoue teaches the thickness of said winding turn of said adjacent winding turns is in a range of 50 um to 100 um ( [0018], thickness adjustable to 10- 200um, which include 50um to 100um, when the claimed ranges “overlap or lie inside ranges disclosed by the prior art, ” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee1, to configure the thickness of a winding turn  of said adjacent winding turns  to be in a range of 50 um to 100 um, as taught by  Inoue, in order to satisfy the user’s requirement, build the device with proper thickness to be compatible with other component, make it easy to be integrated with other components in the system.

14. Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US 5917244) in view of   Fontanella (US20030080845) and Miller (US20130020877)
With regard to claim 17, Lee1 teaches an electronic device, comprising:
a coil, wherein the coil is formed by a conductive wire and comprises a plurality of winding turns arranged along a horizontal direction ( e.g., 20a, 20b, 20c are arranged in horizontal, Fig. 3); and
wherein the shielding layer (e.g., 22a, 18a, Fig. 3) comprises a first conductive and magnetic material  ( 22a, 18a made of nickel ( col 9, line 42-52)) to encapsulate each winding turn of the plurality of winding turns arranged along said horizontal direction ( see 20a, 20b, 20c are encapsulated 20a  to be arranged in horizontal, Fig. 3).
Lee1 does not teach the shielding body has a unitary body, and  the wherein a plurality of separated graphene sheets are placed under the unitary body of shielding layer to reduce eddy currents.
However, Fontanella teaches the shielding body has a unitary body ( see Fig. 2,  shielding body 56 has an unitary body or 116 in Fig. 12 (c) has a unitary body)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee1, to configure the shielding layer to have a unitary body, as taught by of Fontanella, in order to use a prefabricated copper patterning with shielding layer ( see [0119] of Fontanella), simplify the fabrication procedure, reduce the cost, and improve the efficiency.
In addition, Miller teaches a plurality of separated graphene sheets ( see multiple graphene layer, Fig. 9A, 9B 9C) disposed under the unitary body ( see graphene sheet disposes on the back/bottom of the metallic coating, and  Fig. 9C) of the shielding layer ( metallic coating on the inductor/tube, Fig. 9C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of lee1 and Fontanella, to configure a plurality of separated graphene sheets to be disposed under the unitary body of the shielding layer, as taught by  Miller, in order to reduce the impact of the skin effect and the proximity effect at high frequency operations, improve the quality of the signal and operating performance of the system ( see abstract).
With regard to claim 19, the combination of Lee1, Fontanella  and Miller teaches all the limitations of claim 17, Lee1 further teaches wherein the first conductive and magnetic material comprises nickel (Ni).( 22a, 18a made of nickel ( col 9, line 42-52))
With regard to claim 20, the combination of lee1, Fontanella, and Miller teaches all the limitations of claim 17, Lee1 further teaches the first conductive and magnetic material is made of nickel (Ni) 22a, 18a made of nickel (col 9, line 42-52)).

15. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US 5917244) ,   Fontanella (US20030080845) and Miller (US20130020877)in further view of Inoue (US20090243780A1).
With regard to claim 18, the combination of Lee1, Fontanella and Miller teaches all the limitations of claim 17.
Lee1 further teaches a thickness of the shielding layer is in a range of 1.5um to 15um (the patterned first upper nickel containing conductor layers 22a, 22b and 22c are formed to a thickness of from about 1000 to about 2000 angstroms each, col 10, line 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness range to 1.5um and 15um to improve the shielding effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the thicker the shielding layer, the more protection or shielding the layer offers, while the functionality of the shielding layer does not change. 
Lee1 does not teach a thickness of said winding turn of said two adjacent winding turns is in a range of 50 um to 100 um.
Inoue teaches the thickness of said winding turn of said adjacent winding turns is in a range of 50 um to 100 um ( [0018], thickness adjustable to 10- 200um, which include 50um to 100um, when the claimed ranges “overlap or lie inside ranges disclosed by the prior art, ” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee1, to configure the thickness of a winding turn  of said adjacent winding turns  to be in a range of 50 um to 100 um, as taught by  Inoue, in order to satisfy the user’s requirement, build the device with proper thickness to be compatible with other component, make it easy to be integrated with other components in the system.

Conclusion
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US-20170040694-A1) teaches about a coil operating at 100KHz.
Lee (US-20160344223-A1) teaches about internal pass in the coil.
Lee2 (US20130307468A1) teaches about a shielding portion configured to shield transmission in a specific direction of the wireless power signal, and provided with a recessed structure accommodating the transmitting coil.
Kobayashi (US8729855B2) teaches   a recess (33) or slit (34) provided in the conductive magnetic sheet (3) and extending to an edge of the conductive magnetic sheet (3) from the starting point of the winding of the planar coil section (2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836